218 S.W.3d 594 (2007)
STATE of Missouri, Respondent,
v.
Lewis GRANT, Appellant.
No. ED 87246.
Missouri Court of Appeals, Eastern District, Division Two.
April 3, 2007.
Jessica Hathaway, St. Louis, MO, for appellant.
Jeremiah W. (Jay) Nixon, Atty. Gen., Jaime Corman, Asst. Atty. Gen., Jefferson City, MO, for respondent.
Before GEORGE W. DRAPER III, P.J. and GARY M. GAERTNER, SR. and ROBERT G. DOWD, JR., JJ.


*595 ORDER
PER CURIAM.
Lewis C. Grant ("Defendant") appeals from the judgment upon his conviction following a jury trial for the class B felony of trafficking drugs in the second degree in violation of Section 195.223, RSMo 2000. Defendant was sentenced as a prior and persistent drug offender to the statutory minimum of ten years' imprisonment. In his sole point on appeal, Defendant argues the trial court erred when it failed, sua sponte, to exclude evidence of prior bad acts.
We have reviewed the briefs of the parties and the record on appeal and find the claims of error to be without merit. An opinion reciting the detailed facts and restating principles of law would have no precedential value. The parties have been furnished with a memorandum for their information only, setting forth the reasons for this order. The judgment is affirmed in accordance with Rule 30.25(b).